Order filed, April 09, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00318-CV
                                 ____________

                     SVEN ERIK JOHANSSON, Appellant

                                         V.

                          BUNA I.S.D., ET AL, Appellee


                     On Appeal from the 1st District Court
                            Jasper County, Texas
                         Trial Court Cause No. 4004


                                      ORDER

      The reporter’s record in this case was due October 20, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Donnece Foster, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM